IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                               Fifth Circuit

                                            FILED
                                                           November 9, 2009
                           No. 09-40237
                         Summary Calendar              Charles R. Fulbruge III
                                                               Clerk

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee

v.

JOSE JUAN MIRANDA-RUIZ, also known as Moises Peralta-Morales,

                                      Defendant-Appellant




                          Consolidated with
                            No. 09-40283


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee

v.

JORGE TORRES-GUTIERREZ,

                                      Defendant-Appellant


             Appeals from the United States District Court
                  for the Southern District of Texas
                       USDC No. 2:04-CR-345-2
                                     No. 09-40237 c/w
                                      No. 09-40283

Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       In these consolidated appeals, Moises Peralta-Morales 1 challenges (1) the
sentence imposed following his conviction for illegal reentry into the United
States, 8 U.S.C. § 1326, and (2) the sentence imposed following the revocation
of a previously imposed term of supervised release, 18 U.S.C. § 3583(e)(3). For
the illegal-reentry conviction, Peralta-Morales was sentenced to 85 months of
imprisonment and three years of supervised release. Following revocation of his
term of supervised release, Peralta-Morales was sentenced to 18 months of
imprisonment and 18 months of supervised release; both were ordered to run
consecutively to the sentence imposed for the illegal-reentry conviction.
       Peralta-Morales argues that the district court committed significant
procedural error with respect to both sentences by imposing within-Guidelines
sentences without adequate explanation or consideration of the 18 U.S.C.
§ 3553(a) factors.       Peralta-Morales concedes that he did not raise these
arguments in the district court with respect to either sentence, but he seeks to
preserve for review his contention that appellate review should not be limited
to plain error. He also concedes that, under this court’s precedent, the appellate
presumption of reasonableness is applicable to within-Guidelines sentences
based upon U.S. Sentencing Guidelines Manual § 2L1.2, but he seeks to preserve
this issue for potential further review.
       Because Peralta-Morales did not raise these procedural arguments in the
district court with respect to either sentence, we review for plain error. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009), cert.

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
       1
         Although the record contain references to various aliases used by Peralta-Morales,
we will refer to him by the name he confirmed at sentencing to be his true name.

                                              2
                                No. 09-40237 c/w
                                 No. 09-40283

denied, No. 08-11099, 2009 WL 1849974 (Oct. 5, 2009). To show plain error,
Peralta-Morales must show an error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
This court will correct such an error only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Peralta-Morales does not explain how either sentence might have differed
had the district court provided a more thorough explanation for its sentencing
choices. A review of the record shows that the district court’s statements were
sufficient to address Peralta-Morales’s § 3553(a) arguments. See Mondragon-
Santiago, 564 F.3d at 362–63. Even if Peralta-Morales has identified clear or
obvious errors with respect to the adequacy of the district court’s explanation of
reasons for the sentences imposed, Peralta-Morales cannot show that the errors
affected his substantial rights because nothing in the record suggests that his
sentences would have been different had the court provided more extensive
reasons for the sentences imposed. See id. at 364–65. Because Peralta-Morales
has not shown that the errors, if any, affected his substantial rights, he has not
shown plain error. See id.; Puckett, 129 S. Ct. at 1429.
      Peralta-Morales also challenges the substantive reasonableness of his
sentences and argues that he preserved that issue by arguing at sentencing that
an aggregate sentence exceeding 87 months of imprisonment would be greater
than necessary under the § 3553(a) factors. We need not determine whether
plain error review is applicable to Peralta-Morales’s challenges for substantive
reasonableness because his challenges do not warrant relief under any standard.
Peralta-Morales’s sentence for illegal reentry, which fell within the advisory
Guidelines range, is presumptively reasonable. See Mondragon-Santiago, 564
F.3d at 367. Peralta-Morales has failed to overcome that presumption.
Moreover, the district court’s imposition of a revocation sentence within the
advisory range and the statutory maximum was neither unreasonable nor


                                        3
                             No. 09-40237 c/w
                              No. 09-40283

plainly unreasonable. See United States v. McKinney, 520 F.3d 425, 432 (5th
Cir. 2008).
      The judgments of the district court are AFFIRMED.




                                    4